department of the treasury internal_revenue_service v u i q washington d c government entities division jan uniform issue list se- t-e7 ta ot legend taxpayer a ira c financial_institution d account e financial_institution f amount g dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated date date and date in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from ira c totaling amount g taxpayer a asserts that her failure to accomplish a rollover within the day period prescribed by sec_408 was due to misinformation provided by financial_institution d taxpayer a maintained ira c an individual_retirement_account ira under code sec_408 with financial_institution d prior to taking a distribution taxpayer a represents that she telephoned and spoke with a representative of financial_institution d concerning the 60-day rollover period taxpayer a worried she would not be able to roll over the distribution back into ira c within the days the representative for financial_institution d informed taxpayer a that she could receive an extension of the 60-day period from financial_institution d if she was not able to settle on the sale of her home within the 60-day period relying on this information taxpayer a received a distribution from ira c amount g on told the representative she was on believing she would not be able to meet the 60-day period taxpayer a telephoned financial_institution d to request an extension another representative of financial_institution d informed taxpayer a that they did not have the authority to extend the 60-day period the funds became available to taxpayer a for redeposit into ira c on acknowledging that taxpayer a was given erroneous advice concerning a possible extension of the day rollover period financial_institution d submitted a statement based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in code sec_408 with respect to the distribution of amount g sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408g from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a and financial_institution d is consistent with her assertion that her failure to accomplish a timely rollover was caused by misinformation provided by financial_institution d the administrator of ira c therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount g from ira c taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount g into ira c or another rollover ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount g will be considered a rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact se t ep ra ti1 id at sincerely yours cotte a wethus carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
